EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Teddy Gron on July 25, 2022.

The application has been amended as follows: 
In Claim 1, delete the phrase       ----- in the 2nd does not form stress cracks in deformed regions when the pipe is subjected to a temperature of 200Cheating procedure -----.


2.	The following is an examiner’s statement of reasons for allowance:  The prior art of record discloses a pipe but fails to disclose a flexible pipe having a multilayer structure with unbonded layers, where the pipe comprises an interior lining comprising unbonded layers that are at least one layer comprising a molding composition, wherein the molding composition comprises a polymer selected from the group consisting of .polyarylene ether ketone, polyphenyl sulfone, polyphenylene sulfide, a blend of polyarylene ether ketone and polyphenylene sulfide and semiaromatic polyamide, and at least one layer comprising a fluoropolymer molding composition, wherein the flexible pipe is operable at 200 degrees Celsius to convey a fluid and resistant to the diffusion of gases from the fluid, and wherein the flexibility of the pipe when subjected to a temperature of 130 degrees Celsius is retained when the pipe is subjected to a temperature of 200 degrees Celsius, wherein the flexible pipe does not form stress cracks in deformed regions when the pipe is subjected to a temperature of 200 degrees Celsius and wherein the interior lining is an unbonded three layer lining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782